DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s election filed on 1/26/22.

Election/Restrictions
Applicant’s election without traverse of species 1, figs 1-6 and claims 1-4, 7-17 and 19-26 in the reply filed on 1/26/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 22 requires that the at least one coupling member have coupling and decoupling position. However, it is unclear to what these coupling members are “coupled” or “decoupled”. Correction is required.

Claim 9 requires that the assembly comprises a retainer operate to selectively retain the at least one coupling member in the coupling position. 
At the instant, the limitation is indefinite since the retainer 270 retains the cam sleeve, not the coupling members. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 3,206,238 to Speight et al (Speight) in view of DE 3906458 to Weber. 

    PNG
    media_image1.png
    593
    1089
    media_image1.png
    Greyscale


The coupling mechanism comprises at least one coupling member (100) mounted to the shank for movement between a coupling position and a decoupling position, wherein the at least one coupling member projects beyond a radially-inner surface of the shank when in the coupling position.
The assembly further comprises a drive spindle (72, 112) and a spindle support (80).

However, Speight fails to disclose that the coupling mechanism comprises a cam sleeve movably mounted to the shank and covering the at least one coupling member, a radially-inner portion of the cam sleeve including at least one cam surface operable to engage the at least one coupling member, wherein the at least one cam surface is configured to drive the at least one coupling member from the decoupling position to the coupling position as the cam sleeve is displaced from a home position to a displaced position. Speight discloses that the coupling members are presented outside so as to manually operate each one.

    PNG
    media_image2.png
    650
    1511
    media_image2.png
    Greyscale

Weber teaches that it is well known in the art to provide a cam sleeve (3) to move at least one coupling member (4) between coupled and decoupled positions. The cam sleeve is covering the at least one coupling member.
The assembly further comprises a retainer (7) that will retain the at least one coupling member in the coupled position.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the coupling mechanism described by Speight with a cam sleeve, as taught by Weber, in order to actuate all the coupling members at same time without having to position the hand in certain way and to cover the coupling members from being activated or being seeing.

The combination of Speight, as modified by Weber, is capable of providing the cam sleeve mounted to the shank of the handle. Also, in combination, the spring (88) on Speight is capable of biasing the cam sleeve to the home position.

Claims 13-17, 19-21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 3,206,238 to Speight et al (Speight) in view of DE 3906458 to Weber and further in view of US Pat Application Publication No 20200248475 to Lunday et al (Lunday).
Speight, as modifiec by Weber, fails to disclose that the handle assembly further comprises a housing to mount the spindle support.

    PNG
    media_image3.png
    603
    842
    media_image3.png
    Greyscale

Lunday teaches that it is well known in the art to provide a handle assembly (110 or 120) with a housing (112 or 122) to mount a spindle support.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the handle assembly described by Speight, as modified by Weber, . 

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/Carlos Lugo/
Primary Examiner
Art Unit 3675



February 15, 2022